DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Examiner's Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Daniel Pereira on 12/02/2021.

The application has been amended as follows: 
Claim 10: A method for producing an ion exchange membrane for alkali chloride electrolysis, which comprises obtaining a reinforcing precursor membrane having a reinforcing fabric composed of reinforcing yarns and sacrificial yarns, embedded in a precursor membrane comprising a fluoropolymer having groups convertible to ion exchange groups, and then contacting the reinforcing precursor membrane to an alkaline aqueous solution to convert the groups convertible to ion exchange groups, to ion exchange groups, and at the same time to elute at least a portion of the sacrificial yarns in the reinforcing fabric, thereby to obtain an ion exchange membrane comprising 2, and the number (n) of elution holes between adjacent reinforcing yarns isfrom 10 to 12.

Claim 13: The method for producing an ion exchange membrane for alkali chloride electrolysis according to Claim 12, wherein a relationship is established to satisfy the following formula (1') at all measurement points measured to determine the average distance (d2) in a cross section perpendicular to the length direction of the reinforcing yarns:
	0.5<{d2’/d1            
                ×
            
        (n+1)}<1.5			(1’)
provided that the symbols in the formula (1') have the following meanings, 
d1: the average distance from the center of a reinforcing yarn to the center of the adjacent reinforcing yarn,
d2': the distance from the center of an elution hole to the center of the adjacent elution hole, 
n: the number of elution holes between adjacent reinforcing yarns.


1.0<{d3/d1            
                ×
            
        (n+1)}<2.0			(2)
provided that the symbols in the formula (2) have the following meanings, 
d1: the average distance from the center of a reinforcing yarn to the center of the adjacent reinforcing yarn,	
d3: the average distance from the center of a reinforcing yarn to the center of the adjacent elution hole or sacrificial yarn, 
n: the number of elution holes between adjacent reinforcing yarns.

Claim 15: The method for producing an ion exchange membrane for alkali chloride electrolysis according to Claim 14, wherein a relationship is established to satisfy the following formula (2') at all measurement points measured to determine the average distance (d3) in a cross section perpendicular to the length direction of the reinforcing yarns:
	1.0<{d3’/d1            
                ×
            
        (n+1)}<2.0			(2’)
provided that the symbols in the formula (2') have the following meanings, 
d1: the average distance from the center of a reinforcing yarn to the center of the adjacent reinforcing yarn,

n: the number of elution holes between adjacent reinforcing yarns.

Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 10-17, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.

Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 04/18/2019 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowed Claims
Claims 1-17 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art does not disclose nor render obvious all of the cumulative limitations of claim(s) 1 with special attention given to the limitation claiming “a total area (S) obtained by adding a cross-sectional area of an elution hole and a cross-sectional area of a sacrificial yarn remaining in the elution hole is from 500 to 1,200 m2, and the number (n) of elution holes between adjacent reinforcing yarns is from 10 to 12”. 

The closest prior art is Powers (US 5,252,193). Powers teaches an ion exchange membrane for alkali chloride electrolysis (see e.g. abstract of Powers) wherein in a cross section perpendicular to a length direction of the reinforcing yarns forming the reinforcing material, a total area (S) obtained by adding a cross-sectional area of an elution hole and a cross-sectional area of a sacrificial yarn remaining in the elution hole is from 314-1,964 µm2 (10-50 µm diameter, col 7, lines 49-52 of Powers) which overlaps with the claimed range of 500 to 1,200 µm2, and the number (n) of elution holes between adjacent reinforcing yarns is 10 (10:1, see e.g. col 6, lines 1-5 of Powers). However, the applicant has demonstrated in a Declaration under 37 C.F.R. § 1.132 that there is an unexpected result from the total area (S) of 500 to 1,200 m2, and the number (n) of elution holes between adjacent reinforcing yarns is from 10 to 12. Therefore, the overlapping S of Powers does not render the claim obvious. There is no teaching or 2 obvious. 

The prior art does not disclose nor render obvious all of the cumulative limitations of claim(s) 10 with special attention given to the limitation claiming “a total area (S) obtained by adding a cross-sectional area of an elution hole and a cross-sectional area of a sacrificial yarn remaining in the elution hole is from 500 to 1,200 m2, and the number (n) of elution holes between adjacent reinforcing yarns is from 10 to 12”. 

The closest prior art is Powers (US 5,252,193). Powers teaches an ion exchange membrane for alkali chloride electrolysis (see e.g. abstract of Powers) wherein in a cross section perpendicular to a length direction of the reinforcing yarns forming the reinforcing material, a total area (S) obtained by adding a cross-sectional area of an elution hole and a cross-sectional area of a sacrificial yarn remaining in the elution hole is from 314-1,964 µm2 (10-50 µm diameter, col 7, lines 49-52 of Powers) which overlaps with the claimed range of 500 to 1,200 µm2, and the number (n) of elution holes between adjacent reinforcing yarns is 10 (10:1, see e.g. col 6, lines 1-5 of Powers). However, the applicant has demonstrated in a Declaration under 37 C.F.R. § 1.132 that there is an unexpected result from the total area (S) of 500 to 1,200 m2, and the number (n) of elution holes between adjacent reinforcing yarns is from 10 to 12. Therefore, the overlapping S of Powers does not render the claim obvious. There is no teaching or motivation that would make modifying the S of Powers to be specifically between 500 to 1,200 m2 obvious. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEXANDER W KEELING whose telephone number is (571)272-9961.  The examiner can normally be reached on 7:30 AM - 4:00 PM. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Luan Van can be reached on 571-272-8521.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/ALEXANDER W KEELING/Primary Examiner, Art Unit 1795